EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Jennings (Reg. No. 64,391) on 2/7/2021.

The application has been amended as follows: 
Claim 1 is amended.
In claim 1 lines 25-41, 
“the third sub-pixel unit is configured to emit the light of the first color; the third sub-pixel unit includes a transparent filling pattern; the light of the first color is blue light, and the light of the second color and the light of the third color are red light and green light, respectively;
or,
the third sub-pixel unit of the plurality of third sub-pixel units is configured to emit the light of the fourth color, the third sub-pixel unit includes a third light conversion pattern and a third reflective pattern that are arranged in layers, and the third reflective pattern is disposed on a side of the third light conversion pattern away from the first metal wire grid polarizing layer; the third light conversion pattern is configured to emit the light of the fourth color under 
the first sub-pixel unit further includes a first absorption pattern disposed on a side of the first reflective pattern away from the first light conversion pattern, and the first absorption pattern is configured to absorb the light of the first color and transmit the light of the second color; and
the second sub-pixel unit further includes a second absorption pattern disposed on a side of the second reflective pattern away from the second light conversion pattern, and the second absorption pattern is configured to absorb the light of the first color and transmit the light of the third color”
has been amended as
--the first sub-pixel unit further includes a first absorption pattern disposed on a side of the first reflective pattern away from the first light conversion pattern, and the first absorption pattern is configured to absorb the light of the first color and transmit the light of the second color; and
the second sub-pixel unit further includes a second absorption pattern disposed on a side of the second reflective pattern away from the second light conversion pattern, and the second absorption pattern is configured to absorb the light of the first color and transmit the light of the third color; and
wherein the third sub-pixel unit is configured to emit the light of the first color; the third sub-pixel unit includes a transparent filling pattern; the light of the first color is blue light, and 
or,
the third sub-pixel unit of the plurality of third sub-pixel units is configured to emit the light of the fourth color, the third sub-pixel unit includes a third light conversion pattern and a third reflective pattern that are arranged in layers, and the third reflective pattern is disposed on a side of the third light conversion pattern away from the first metal wire grid polarizing layer; the third light conversion pattern is configured to emit the light of the fourth color under the excitation of the incident light of the first color, and the third reflective pattern is configured to reflect the light of the first color and transmit the light of the fourth color--.

Reasons for Allowance
Claims 1, 4 and 6-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of Park `041 (US 2021/0240041), of record, discloses a color filter substrate (Figures 1-3), comprising: a first base (200); a first metal wire grid polarizing layer (POL; Paragraph [0094]) disposed above the first base (Figure 3A) (regarding the term “disposed above”, the examiner considers the color filter substrate 10 in Figure 4 of the present application, i.e., the first base 101 is disposed on top in Figure 3A, but on the bottom in Figure 4); and a plurality of sub-pixel units (Figures 2-3A; the transparent pattern T, the first color conversion pattern R, the second color conversion pattern G with the blue light blocking member 210, disposed in pixel areas PX1, PX2 and PX3, respectively; Paragraphs [0097]-[0099]) disposed on a side of the first metal wire grid polarizing layer away from a first surface thereof, wherein the first surface is a surface of the first metal wire grid polarizing layer away from the first base (Figure 3A); the plurality of sub-pixel units include a plurality of first sub-pixel units (R and 210 in PX2), a plurality of second sub-pixel units (G and 210 in PX3) and a plurality of third sub-pixel units (T and 210 in PX1); and a first sub-pixel unit of the plurality of first sub-pixel units includes a first light conversion pattern (R; Paragraph [0098]) and a first reflective pattern (210 in PX2) that are arranged in layers (Figure 3A), and the first reflective pattern is disposed on a side of the first light conversion pattern away from the first metal wire grid polarizing layer (Figure 3A); the first light conversion pattern is configured to emit light of a second color (red; Paragraph [0098]) under excitation of incident light of a first color (blue; Paragraph [0098]), and the first reflective pattern is configured to reflect the light of the first color and transmit the light of the second color (Paragraph [0104]); a second sub-pixel unit of the plurality of second sub-pixel units includes a second light conversion pattern (G; Paragraph [0099]) and a second reflective pattern (210 in PX3) that are arranged in layers (Figure 3A), and the second reflective pattern is disposed on a side of the second light conversion pattern away from the first metal wire grid polarizing layer (Figure 3A); the second light conversion pattern is configured to emit light of a third color (green; Paragraph [0099]) under the excitation of the incident light of the first color (blue; Paragraph [0098]), and the second reflective pattern is configured to reflect the light of the first color and transmit the light of the third color (Paragraph [0104]); a third sub-pixel unit of the plurality of third sub-pixel units (T; Paragraph [0097]) is configured to receive the light of the first color and emit light of a fourth color or the light of the first color (Figure 3A; Paragraph [0097]); and the light emitted by the first sub-pixel unit the light emitted by the second sub-pixel unit, and the light emitted by the third sub-pixel unit are light of three primary colors (the three colors being blue, red and green), wherein the third sub-pixel unit is configured to emit the light of the first color (Figure 3A; Paragraph [0097]); the third sub-pixel unit includes a transparent filling pattern (Paragraph [0097]); the light of the first color is blue light, and the light of the second color and the light of the third color are red light and green light, respectively (Paragraphs [0097]-[0099]).
However, Park `041 does not disclose, in light of the specification, “the first sub-pixel unit further includes a first absorption pattern disposed on a side of the first reflective pattern away from the first light conversion pattern, and the first absorption pattern is configured to absorb the light of the first color and transmit the light of the second color; and the second sub-pixel unit further includes a second absorption pattern disposed on a side of the second reflective pattern away from the second light conversion pattern, and the second absorption pattern is configured to absorb the light of the first color and transmit the light of the third color”. The examiner further considered Park et al. (US 2018/0314107, hereinafter “Park `107”),  Chung (US 2017/0242292) and Jeon et al. (US 2017/0242292, hereinafter “Jeon”). Park `107 teaches a color conversion panel (30 in Figure 2) comprising: quantum dots (331R, 331G), a blue light cutting filter (327), a reflective metal layer (322), a first metal oxide layer (321 a), a second metal oxide layer (321 b) and the capping layer (325). While the second metal oxide layer and the capping layer might partially absorb external light (Paragraph [0108]), Park `107 fails to teach or disclose the reflective metal layer, the first metal oxide layer, the second metal oxide layer or the capping layer is configured to absorb the light of the first color and transmit the light of the second color. Park `107, Chung and Jeon and the prior art of record, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 1.
Dependent claims 4 and 6-18 are allowed by virtue of their dependence on claim 1.
Regarding claim 19, Park `041 discloses a method of manufacturing a color filter substrate (Figures 1-3), comprising: forming a plurality of sub-pixel units (the transparent pattern T, the first color conversion pattern R, the second color conversion pattern G with the blue light blocking member 210, disposed in pixel areas PX1, PX2 and PX3, respectively; Paragraphs [0097]-[0099]) ) on a first base (200), the plurality of sub-pixel units including a plurality of first sub-pixel units (R and 210 in PX2), a plurality of second sub-pixel units (G and 210 in PX3) and a plurality of third sub-pixel units (T and 210 in PX1); and forming a first metal wire grid polarizing layer (POL; Paragraph [0094]) on a side of the plurality of sub-pixel units away from the first base; wherein forming a first sub-pixel unit, a second sub-pixel unit and a third sub-pixel unit on the first base, includes: forming a first reflective pattern (210 in PX2) and a second reflective pattern (210 in PX3) in a first sub-pixel region (PX2) and a second sub-pixel region (PX3) on the first base, respectively; forming a first light conversion pattern (R; Paragraph [0098]) on the first reflective pattern in the first sub-pixel region; forming a second light conversion pattern (G; Paragraph [0099]) on the second reflective pattern in the second sub-pixel region; and forming a transparent filling pattern (T; Paragraph [0097]) in a third sub-pixel region (PX3) on the first base; wherein the first light conversion pattern is configured to emit light of a second color under excitation of incident light of a first color, and the first reflective pattern is configured to reflect the light of the first color and transmit the light of the second color; the second light conversion pattern is configured to emit light of a third color under the excitation of the incident light of the first color, and the second reflective pattern is configured to reflect the light of the first color and transmit the light of the third color (a first color being blue, a second color being red and a third color being green; Paragraphs [0098]-[0099] and [0104]); and the light of the first color, the light of the second color and the light of the third color are light of three primary colors (the three colors being blue, red and green).
However, Park `041 does not disclose, in light of the specification, “forming a first absorption pattern and a second absorption pattern in a first sub-pixel region and a second sub-pixel region on the first base, respectively; the first absorption pattern is configured to absorb the light of the first color and transmit the light of the second color, and the second absorption pattern is configured to absorb the light of the first color and transmit the light of the third color, and the fight of the first color, the light of the second color and the light of the third color are blue light, red light and green light, respectively”. The examiner further considered Park `107, Chung and Jeon. However, Park `107, Chung and Jeon and the prior art of record, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 19.
Regarding claim 20, Park `041 discloses a method of manufacturing a color filter substrate (Figures 1-3), comprising: forming a plurality of sub-pixel units (the transparent pattern T, the first color conversion pattern R, the second color conversion pattern G with the blue light blocking member 210, disposed in pixel areas PX1, PX2 and PX3, respectively; Paragraphs [0097]-[0099])  on a first base (200), the plurality of sub-pixel units including a plurality of first sub-pixel units (R and 210 in PX2), a plurality of second sub-pixel units (G and 210 in PX3) and a plurality of third sub-pixel units (T and 210 in PX1); and forming a first metal wire grid polarizing layer (POL; Paragraph [0094]) on a side of the plurality of sub-pixel units away from the first base; wherein forming a first sub-pixel unit, a second sub-pixel unit and a third sub-pixel unit on the first base, includes: forming a first reflective pattern (210 in PX2), a second reflective pattern (210 in PX3) and a third reflective pattern (210 in PX1) in a first sub-pixel region, a second sub-pixel region and a third sub-pixel region on the first base (PX2, PX3, PX1), respectively; forming a first light conversion pattern (R; Paragraph [0098]) on the first reflective pattern in the first sub-pixel region; forming a second light conversion pattern (G; Paragraph [0099]) on the second reflective pattern in the second sub-pixel region; and forming a third light conversion pattern (T; Paragraph [0097]) on the third reflective pattern in the third sub-pixel region; wherein the first light conversion pattern is configured to emit light of a second color under excitation of incident light of a first color, and the first reflective pattern is configured to reflect the light of the first color and transmit the light of the second color; the second light conversion pattern is configured to emit light of a third color under the excitation of the incident light of the first color, and the second reflective pattern is configured to reflect the light of the first color and transmit the light of the third color (a first color being blue, a second color being red and a third color being green; Paragraphs [0098]-[0099] and [0104]); and the prior art of Wang (US 2017/0146857), of record, discloses an analogous color filter (15 in Figures 3-4), including sub-pixels of different colors (111, 112, 113 or 113’; Paragraphs [0043]-[0044]), and both cases where (1) a blue sub-pixel pattern is formed of a transparent material where blue light is used to irradiate color light-emitting elements (Figure 4), and the red sub-pixel pattern and the green sub-pixel pattern are excited by the blue light to respectively emit red and green light, and the blue light transmits through the transparent blue sub-pixel pattern (Paragraph [0047]; a first color being blue, a second color being red and a third color being green in this embodiment), and (2) a blue sub-pixel pattern is formed of a blue quantum dot material where blue-violet light is used to irradiate color light-emitting elements (Figure 3), and the red sub-pixel pattern, the green sub-pixel pattern, and the blue sub-pixel pattern are excited by the blue-violet light to respectively emit red, green, and blue light (Paragraph [0013]; a first color being blue-violet, a second color being red, a third color being green and a fourth color being blue in this embodiment as the transparent material is replaced with the blue quantum dot material).
However, Park `041 does not disclose, in light of the specification, “forming a first absorption pattern and a second absorption pattern in a first sub-pixel region and a second sub-pixel region on the first base, respectively; the first absorption pattern is configured to absorb the light of the first color and transmit the light of the second color, and the second absorption pattern is configured to absorb the light of the first color and transmit the light of the third color, and the third absorption pattern is configured to absorb the light of the first color and transmit the light of the fourth color”.
The examiner further considered Park `107, Chung and Jeon. However, Park `107, Chung and Jeon and the prior art of record, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871      

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871